Citation Nr: 0430511	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected burns to the back and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which, in 
pertinent part, granted service connection for scars on the 
back and neck and assigned a 10 percent rating.  The veteran 
submitted a notice of disagreement (NOD) with the rating 
assigned to the scars on his back and neck and subsequently 
perfected this appeal.  The veteran did not appeal the 
nervous condition issue and thus it is not for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 2002, the veteran submitted an NOD wherein he 
indicated that he wanted to appeal the May 2001 rating 
decision regarding the rating assigned to the scars on his 
back and neck.  Instead of issuing a statement of the case 
(SOC) the RO issued another rating decision in August 2002 
which continued the 10 percent rating granted in the May 2001 
rating decision.  The veteran submitted another NOD in 
September 2002.  The RO then informed the veteran of his 
right to a review by a decision review officer (DRO) in 
correspondence dated in November 2002.  Subsequently, in 
correspondence dated in December 2002, the veteran requested 
that his appeal be referred to the DRO.  

A claimant who has filed a timely NOD with a decision of an 
agency of original jurisdiction on a benefit claim has a 
right to a review of that decision under section 3.2600.  The 
review will be conducted by a Veterans Service Center Manager 
or DRO, at VA's discretion.  See 38 C.F.R. § 3.2600(a) 
(2004).  Unless the claimant has requested review under this 
section with his NOD, VA will, upon receipt of the NOD, 
notify the claimant in writing of his or her right to a 
review under this section.  To obtain such a review, the 
claimant must request it not later than 60 days after the 
date VA mails the notice.  If the claimant fails to request 
review under this section not later than 60 days after the 
date VA mails the notice, VA will proceed with the 
traditional appellate process by issuing an SOC.  38 C.F.R. 
§ 3.2600(b) (2004).  This section applies to all claims in 
which a NOD is filed on or after June 1, 2001.  38 C.F.R. 
§ 3.2600(g) (2004).  

On review of the claims folder, there is no indication that 
there has been a de novo review or a new decision by either a 
Veterans Service Center Manager or a DRO regarding the 
veteran's claim for service connection for a cervical spine 
disability.  Consequently, in order to ensure that all due 
process requirements are satisfied, this case must be 
remanded for the appropriate review.  See 38 C.F.R. § 3.2600 
(2004).  

Accordingly, this case is REMANDED as follows:

1.	The veteran's claim for an initial 
rating decision greater than 10 
percent for burns to the back and neck 
should be reviewed by the appropriate 
personnel consistent with the 
provisions of 38 C.F.R. § 3.2600.  

2.	If this de novo review process does 
not result in a grant of service 
connection, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  This SSOC should include the 
rating criteria of all applicable 
diagnostic codes, including 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 
7804.  All applicable laws and 
regulations should be considered.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




